Exhibit 10.1
(ALLIED LOGO) [y64752y6475200.gif]
DATED: 1 May 2008
ALLIED HEALTHCARE GROUP LIMITED
- and -
PAUL WESTON
 
EMPLOYMENT AGREEMENT
 
Allied Healthcare Group Executive Service Contracts) — March 2005

 



--------------------------------------------------------------------------------



 



AGREEMENT dated 1 May 2008
BETWEEN

(1)   ALLIED HEALTHCARE GROUP LIMITED whose registered office is at Stone
Business Park, Brooms Road, Stone, Staffordshire ST15 OTL (“the Company”) and  
    Paul Weston (“the Executive”) of Oak House, Blymhill Common, Shropshire,
TF11 8JP

Meaning of words used

1.   In this Agreement the following expressions have the following meanings: -

     
“Board”
  the Board of Directors of the Company from time to time and any other person
or persons authorised by the Board as its representative for the purposes of
this Agreement;
 
   
“Commencement Date”
  1st May 2008
 
   
“Group”
  the Company and any holding company for the time being of the Company or any
subsidiary for the time being of the Company or of any such holding company (as
defined in Section 736 of the Companies Act 1985 as amended);
 
   
“Group Company”
  any company in the Group.

Previous agreements

2.   Save for reference to Company policies and procedures which do not form
part of terms and conditions of employment but will be used for guidance
purposes, this Agreement contains the entire and only agreement and will govern
the relationship between the Company and the Executive from the Commencement
Date in substitution for all previous agreements and arrangements (whether
written, oral or implied) between the Company or any Group Company and the
Executive relating to the Executive’s services all of which will be deemed to
have terminated by consent with effect from the Commencement Date.

Allied Healthcare Group Executive Service Contracts) — March 2005

 



--------------------------------------------------------------------------------



 



3.   Title and notice   3.1   The Company will employ the Executive as Chief
Financial Officer Designate from 1st May 2008 and as Chief Financial Officer
from 1st January 2009 or earlier as agreed on the terms and conditions of this
Agreement from the Commencement Date unless and until this Agreement is
terminated by either party giving the other written notice in accordance with
Clause 3.2.   3.2   Either party shall give the other six (6) months written
notice of their intention to terminate this Agreement subject to any overriding
notice requirements pursuant to Section 86 Employment Rights Act 1996. Any
notice of termination given by the Executive to the Company in excess of the
required length shall take effect as notice of the required length commencing on
the date it was given.   3.3   The Company has the discretion to terminate the
Executive’s employment immediately by paying salary in lieu of notice (less any
tax which the Company may be required to deduct) in the event of a finding of
Gross Misconduct pursuant to the Company’s Disciplinary Procedure.   3.4   The
Company has the discretion to terminate the Executive’s employment immediately
by paying salary in lieu of the remainder of the notice period if at the
Company’s request the Executive has worked during part of any notice period
provided by either the Company or the Employee.   3.5   Notwithstanding the
provisions of Clause 3.1 the Executive’s employment will terminate automatically
on his 65th birthday unless otherwise agreed by the Company and Executive.   3.6
  The Executive’s continuous employment with the Company for the purposes of the
Employment Rights Act 1996 commenced on 13 September 2004.   3.7   In the event
of the Executive’s position being terminated due to acquisition or take over,
Allied Healthcare Group will remunerate the Executive the equivalent of
12 months salary in lieu of notice.

Allied Healthcare Group Executive Service Contracts) — March 2005

 



--------------------------------------------------------------------------------



 



Duties

4.1   The Executive will carry out the duties and functions, exercise the powers
and comply with the instructions assigned or given to him from time to time by
the Board. Except when prevented by illness, accident or holiday, the Executive
will devote all of his working time to the affairs of the Company and where
appropriate the Group and do his best to promote their interests provided that
the Board may at any time for any reason require the Executive to cease
performing and exercising all or any of his duties, functions or powers.   4.2  
The Executive will if and so long as he is so required by the Company carry out
duties for and/or act as officer or employee of any other Group Company.

Place of work

5.   The Executive will perform his duties principally at the Head Office
location of the Company or any other place of business of the Company or of any
Group Company as the Company requires and it is a condition of the Executive’s
employment that he complies with any such requirement, subject to reasonable
requirements for daily travel. The Executive will not be required to go to or
reside anywhere outside the United Kingdom except for occasional visits in the
ordinary course of his duties.

Hours of work

6.   The Company’s normal hours of work are 371/2 hours per week Monday to
Friday but the Executive will be required to work additional hours without
additional remuneration in order to meet the requirements of the business and
for the proper performance of his duties.

Remuneration

7.1   Effective 1st May 2008 the Company will pay the Executive an annual salary
of £155,000 (or any higher rate notified to him by the Board). Salary will
accrue from day to day and be payable in arrears by equal monthly instalments on
or around the 28th of each month.

Allied Healthcare Group Executive Service Contracts) — March 2005

 



--------------------------------------------------------------------------------



 



7.2   At the discretion of the Board the Company may from time to time make
additional payments to the Executive in the form of bonuses. Any payments will
be determined in accordance with such formula as may be agreed from time to time
between the Executive and the Company linked to the budgeted levels of gross
profit and/or performance targets or criteria. The bonus is a discretionary
payment and will only be payable subject to the individual’s terms and
conditions of the relevant bonus scheme being satisfied. Participation in any
bonus scheme for any year does not confer on the Executive any right to the
continuation of any bonus scheme or to participation in any bonus scheme which
may be operated in following years.   7.3   The Executive may be invited to
participate from time to time at the discretion of the Board in such Share
Option Scheme as the Company or any Group Company may implement during the
period of his employment. If the Executive does participate, his participation
will be in accordance with the rules from time to time of the Share Option
Scheme. If the Executive’s employment terminates for any reason and his options,
rights or expectations under the Share Option Scheme lapse or are otherwise lost
or altered pursuant to the rules, the Executive will not be entitled to any sum
or other benefits to compensate him in respect of any loss he may suffer as a
result whether by way of damages for wrongful dismissal or breach of contract,
compensation for unfair dismissal or otherwise as these Share Option rights do
not form part of terms and conditions of employment.

Expenses

8.   The Executive will be reimbursed for all out of pocket expenses and
business mileage reasonably and properly incurred by him in the performance of
his duties on hotel, travelling, entertainment and other similar items subject
to production of satisfactory evidence of expenditure and in accordance with the
Company’s Expenses Policy.

Car allowance

9.   The Company will provide the Executive with a car allowance. The amount
currently is £750.00 per calendar month.

Allied Healthcare Group Executive Service Contracts) — March 2005

 



--------------------------------------------------------------------------------



 



Pension and other benefits

10.1   The Company will pay contributions under personal pension arrangements
made by him and acceptable to the Company at the rate of 15% of the Executive’s
base salary. There is no contracting out certificate in force in respect of the
Executive’s employment   10.2   During his employment the Executive will be
entitled to participate for the benefit of himself and his family and at the
Company’s expense in the Company’s scheme relating to private medical expenses
insurance subject to the rules of the said scheme from time to time and to the
Executive continuing to be eligible to participate in or benefit from the
scheme.   10.3   The Executive will be entitled to death in service at the rate
of four (4) times basic salary. The Executive will also be entitled to Critical
Illness benefits.

Holidays

11.1   In addition to normal public holidays the Executive will be entitled to
25 working days’ paid holiday in each calendar year, such holiday to be taken at
such time or times as may be approved by the Board.   11.2   Any holiday
entitlement, which is not taken by the end of the calendar year to which it
relates, will be lost and may not be carried forward. This clause applies
irrespective of whether holiday entitlement cannot be taken within the holiday
year due to illness, maternity, suspension or any other reason.   11.3   The
Executive’s entitlement to paid holiday in the calendar year in which his
employment terminates will be 2.08 days for each completed calendar month in
that year rounded up to the nearest half day. If the Executive terminates his
employment without the Company’s consent before the expiry of notice given by
him pursuant to Clause 3.1 or without giving notice or if the Company terminates
the Executive’s employment pursuant to Clause 16, then the Executive will only
be entitled to the balance of Statutory Minimum Annual Leave.   11.4   Where the
Executive has taken more or less than his holiday entitlement in the year his
employment terminates, a proportionate adjustment will be made by way of
addition to or deduction from (as appropriate) his final gross pay calculated at
the rate of 1/260th of annual remuneration for each day’s holiday.

Allied Healthcare Group Executive Service Contracts) — March 2005

 



--------------------------------------------------------------------------------



 



Outside interests

12.   The Executive will not during his employment (except with the Board’s
written permission) whether alone or on behalf of or in association with any
other person be directly or indirectly engaged, concerned or interested in any
capacity in any trade, business or occupation other than the business of the
Company or any Group Company provided the Executive will not be precluded from
being interested for investment purposes only as a beneficial owner of any
shares representing up to 5 per cent of the total issued share capital in any
company whose shares are listed or dealt in on any recognised investment
exchange (within the meaning of section 207 of the Financial Services Act 1986).

Confidentiality

13.   The Executive will not either during his employment or at any time
following termination for any reason and in any manner use or divulge to any
person, company or other organisation (except to officials of any Group Company
who are entitled to know) any trade secret or confidential information or
information constituting a trade secret acquired or discovered by him in the
course of his employment with the Company relating to the private affairs or
business of the Company or any Group Company or their suppliers, customers,
management or shareholders. This restriction does not apply to any information
which is or becomes in the public domain otherwise than through the Executive’s
unauthorised disclosure.

Incapacity

14.1   If the Executive is absent from his duties as a result of illness or
injury he will notify the Company as soon as possible and complete any
self-certification forms required by the Company. If the incapacity continues
for a period of 7 days or more he will produce to the Company medical
certificates for the duration of the absence.   14.2   Subject as follows and
provided he complies with the Company’s notification and certification
procedures if the Executive is absent from his duties as a result of illness or
injury he will be entitled to receive his full salary for a maximum period (in
total) 4 weeks in any period of 12 months, followed by Statutory Sick Pay in
accordance with appropriate legislation.

Allied Healthcare Group Executive Service Contracts) — March 2005

 



--------------------------------------------------------------------------------



 



14.3   The remuneration paid under Clause 14.2 will include any Statutory Sick
Pay payable and when this is exhausted will be reduced by Social Security
Sickness Benefit or other benefits recoverable by the Executive (whether or not
recovered). For the avoidance of doubt the Executive’s right to receive sick pay
from the Company pursuant to Clause 14.2 will not prejudice or limit in any way
the Company’s right to terminate the Executive’s employment pursuant to this
Agreement.   14.4   Whether or not the Executive is absent by reason of
sickness, injury or other incapacity he will at the request of the Board agree
to have a medical examination by a doctor appointed and paid for by the Company
and subject to the provisions of the Access to Medical Reports Act 1988, the
Executive authorises the Board to have unconditional access to any report or
reports (including copies) produced as a result of any examination from time to
time required by the Board.

Paternity Rights

15.   The Executive will be entitled to statutory paternity rights in accordance
with legislation in force from time to time.

Restrictive Covenants

16.1   For a period of 6 months from the date on which the Executive’s
employment under this Agreement terminates the Executive will not directly or
indirectly whether alone or in conjunction with or on behalf of any other person
and whether as a principal, shareholder, director, employee, agent, consultant,
partner or otherwise

Allied Healthcare Group Executive Service Contracts) — March 2005

 



--------------------------------------------------------------------------------



 



  16.1.1   be engaged, concerned or interested in, or provide technical,
commercial or professional advice to, any other business which in competition
with the Company or any Group Company for which the Executive has performed
services or had operational or management responsibilities supplies products or
services which are of the same kind as or of a materially similar kind to or
competitive with any products or services sold or supplied by the Company or any
Group Company during the period of 12 months immediately before the termination
of the Executive’s employment and with which sale or supply the Executive was
directly concerned or connected or of which he had personal knowledge or in
respect of which he had acquired or had access to confidential information    
16.1.2   so as to compete with the Company or any Group Company for which the
Executive has performed services or had operational or management
responsibilities canvass, solicit or approach or deal or contact with any
person, firm, company or organisation who or which at any time during the period
of 12 months immediately before the termination of the Executive’s employment is
or was a client or customer of the Company or any such Group Company or
negotiating with the Company or any such Group Company and with whom or which
the Executive was directly concerned or connected or of whom or which the
Executive had personal knowledge for the sale or supply of products or services
which are of the same kind as or of a materially similar kind to or competitive
with any products or services sold or supplied by the Company or any Group
Company during the period of 12 months immediately before the termination of the
Executive’s employment and with which sale or supply the Executive was directly
concerned or connected or of which he had personal knowledge or in respect of
which he had acquired or had access to confidential information.

Allied Healthcare Group Executive Service Contracts) — March 2005

 



--------------------------------------------------------------------------------



 



  16.1.3   solicit, induce or entice away from the Company or any Group Company
or, in connection with any business in or proposing to be in competition with
the Company or any Group Company, employ, engage or appoint or in any way cause
to be employed, engaged or appointed any person who was an employee, agent,
director, consultant or independent contractor employed, appointed or engaged by
the Company or any Group Company at any time within the period of 12 months
immediately before the termination of the Executive’s Employment who by reason
of such employment, appointment or engagement and in particular their seniority
and expertise or knowledge of trade secrets or confidential information of the
Company or any Group Company or knowledge of or influence over the clients,
customers or suppliers of the Company or any Group Company is likely to be able
to assist or benefit a business in or proposing to be in competition with the
Company or any Group Company whether or not such person would commit any breach
of their contract of employment or engagement by leaving the service of the
Company or any Group Company;

16.2   Whilst the restrictions in this Clause 16 are regarded by the parties as
fair and reasonable it is hereby declared that each of the restrictions is
intended to be separate and severable. If any restriction is held to be
unreasonably wide but would be valid if part of the wording were deleted, such
restriction will apply with so much of the wording deleted as may be necessary
to make it valid.   16.3   If the Executive applies for or is offered a new
employment, appointment or engagement the Executive will before entering into
any related contract bring the terms of this Clause 16 to the attention of the
third party proposing to employ, appoint or engage him.   16.4   The provisions
of this clause 16 shall not apply if the Executive is dismissed by the Company
by reason of redundancy or where the Company at its absolute discretion waives
its right to rely on the restrictions set out herein.

Allied Healthcare Group Executive Service Contracts) — March 2005

 



--------------------------------------------------------------------------------



 



Termination

17.1   The Company may terminate the Executive’s employment immediately by
summary notice in writing if he:-

  17.1.1   commits, repeats or continues any serious breach of this Agreement;
or     17.1.2   is guilty of serious misconduct or gross incompetence as defined
in the Company’s Disciplinary policy and procedure; or     17.1.3   adversely
prejudices or does or fails to do anything which in the reasonable opinion of
the Board is likely to prejudice adversely the interests or reputation of the
Company or any Group Company; or     17.1.4   is convicted of any criminal
offence (other than an offence which does not in the reasonable opinion of the
Board affect his employment); or     17.1.5   becomes bankrupt or enters into or
makes any arrangement or composition with or for the benefit of his creditors
generally; or     17.1.6   becomes of unsound mind; or     17.1.7   is banned
from driving and as a result is unable to perform his duties under this
Agreement.     17.1.8   subject to the provisions of the Disability
Discrimination Act 1996 and the ACAS Code of Practice on long term illness,
becomes incapacitated by illness, injury or otherwise from performing his duties
for a period exceeding (in total) 26 weeks in any period of 12 months.

17.2   After notice of termination has been given by either party under Clause
3.1 or if the Executive seeks or indicates an intention to resign from his
employment without notice, provided that the Executive continues to be paid and
to enjoy his full contractual benefits until his employment terminates in
accordance with the terms of this Agreement, the Board has absolute discretion
for all or part of the notice period under Clause 3.1 to exclude the Executive
from the premises of the Company and/or require his to carry out specified
duties for the Company other than those referred to in Clause 4 or to carry out
no duties and/or to instruct his not to communicate with suppliers, customers,
employees, agents or representatives of the Company or any Group Company until
his employment has terminated.   17.3   On commencement of any period of
exclusion pursuant to Clause 17.2 the Executive will deliver up to the Company
in accordance with Clause 19 all property belonging to the Company or any Group
Company. During any such exclusion period Statutory Minimum Annual Leave
entitlement will accrue. Any untaken annual

Allied Healthcare Group Executive Service Contracts) — March 2005

 



--------------------------------------------------------------------------------



 



leave entitlement accrued up to the beginning of the exclusion period should be
taken during that period. The Executive will agree annual leave days in advance
with the Board.
Deductions

18.   The Executive authorises the Company to deduct from his remuneration on
termination of employment (including salary, pay in lieu of notice, commission,
bonus, holiday pay and sick pay) all debts owed by him to the Company or any
Group Company.

Documents and Company Property

19.   On termination of his employment for any reason (or earlier if requested)
the Executive will immediately deliver up to the Company originals and copies of
all documents, accounts, computer disks and printouts and all other property in
his possession or control which belong or relate in any way to the business of
the Company or any Group Company.

Disciplinary and grievance procedures

20.   The Company has a disciplinary procedure, which is available from the
Company Secretary. If the Executive has a grievance in relation to his
employment or is dissatisfied with a disciplinary decision against him he may
apply in writing to the Board pursuant to the Company’s Grievance procedure. The
Board’s decision in relation to the Executive’s grievance shall be final.

Allied Healthcare Group Executive Service Contracts) — March 2005

 



--------------------------------------------------------------------------------



 



Notices

21.   Notices to be given under this Agreement by the Executive to the Company
should be left at its registered office or sent by first class post and notices
given by the Company to the Executive should be handed to him personally or sent
by first class post or sent by facsimile transmission addressed to his usual or
last known place of residence.

Law and jurisdiction

22.   This Agreement will be governed by and interpreted in accordance with the
law of England and Wales. The parties submit to the exclusive jurisdiction of
the English Courts in relation to any claim, dispute or matter arising out of or
relating to this Agreement.

THIS AGREEMENT (including the Statutory Statement of Initial Employment
Particulars pursuant to Section 1 Employment Rights Act 1996) has been signed on
behalf of the Company on the date set out at the beginning.

             
SIGNED by
    )      
for and on behalf of
    )     /s/ Sandy Young
THE COMPANY
    )     Chief Executive Officer
 
           
SIGNED by THE EXECUTIVE
    )     /s/ Paul Weston
 
          Paul Weston

Dated 1 May 2008
Allied Healthcare Group Executive Service Contracts) — March 2005

 